DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5 and 19 recite the limitation "the dispensing tubing".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren (US 2014/0138402) in view of Bertness (US 2018/0072557).
Regarding claim 1, Warren discloses a touchless condiment dispensing system (fig.1-3), comprising: a top lid (22); a dispensing system housing (24), the top lid allowing a condiment to be loaded into the dispensing system housing ([0019], 22 is removable); a tray (85) to capture drippage or spillage of the condiment after dispensing ([0032]); a condiment serving space (space between 80 and 85), the condiment serving space between the dispending system housing and the tray (fig.1), and configured to allow a user to place a dispensing cup in the condiment serving space ([0032]); a base assembly (area covering 85 and 134) in which the tray rests; and/or a dispensing support housing, the dispending support housing to connect the dispensing system housing to the base assembly (wall holding 130, 132).	Warren is silent in disclosing a display screen to display operational aspects of the touchless condiment dispensing system. However, Bertness teaches a display screen (12) to display operational aspects of the touchless condiment dispensing system ([0019]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a display screen as taught by Bertness to the dispensing system of Warren, in order to provide information to consumers.
Regarding claim 2, Warren discloses the dispensing support housing including one or more sensors configured to identify when the user places the dispensing cup in the condiment serving space ([0032], sensor 100).
Regarding claim 3, Warren discloses all the features of the invention except that the dispensing support housing including one or more lights integrated therein to provide better visibility for the user in filling the dispensing cup in the condiment serving space. However, Bertness teaches a dispensing support housing including one or more lights integrated therein to provide better visibility for the user in filling the dispensing cup in the condiment serving space ([0020], 17). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a light as taught by Bertness to the dispensing system of Warren, in order to properly locate the nozzle and fill the cup.
Regarding claim 4, Warren discloses the dispensing support housing including a first end portion of the dispensing tubing disposed therein configured to dispense the condiment into the dispensing cup (opening 80 of tube 92).
Regarding claim 5, Warren discloses the dispensing system housing including a condiment reservoir (41) and a second end portion of the dispensing tubing (92), the second end portion of the dispensing tubing located within the condiment reservoir and delivering the condiment to the first end portion of the dispensing tubing in the dispensing support housing (see fig.1).
Regarding claim 6, Warren discloses the dispensing system housing further including a pump assembly (70), the pump assembly configured to assist in delivering the condiment from the second end of the dispensing hose to the first end of the dispensing hose and to the dispensing cup ([0030-0031]).
Regarding claim 7, Warren discloses the pump assembly (70) includes a motor assembly (72) and the dispensing hose being squeezable ([0031], “silicon tube”). Warren is silent in disclosing one or more rollers, wherein the motor assembly rotates a shaft of the motor assembly and the one or more rollers and the rotation of the one or more rollers squeezes the dispensing hose which results in the condiment to begin to be dispensed. However, Bertness teaches the pumps (46) are peristaltic pumps that operate to push the base condiment and or flavoring through the flexible tubes (45, see [0023]). Peristaltic pumps operate with one or more rollers via the motor assembly that rotates a shaft of the motor assembly and the one or more rollers and the rotation of the one or more rollers squeezes the dispensing hose which results in the condiment to begin to be dispensed (see also pump assembly and motor 70 and 72 of Warren). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the pumping system of Warren to a peristaltic pumps as taught by Bertness, in order to properly pump a wide variety of fluids without contaminating the fluids.
Regarding claim 8, Warren discloses one or more controllers (110), one or more memory modules ([0030], “microprocessor”).
Regarding claim 9, Warren discloses a power supply to provide power to the pump assembly, the one or more controllers, and/or the one or more memory modules ([0033], via 130 and [0030]).
Regarding claim 10, Warren discloses the power supply is battery and is replaceable or rechargeable ([0033]).
Regarding claims 11-12, Warren discloses temperature regulator may be electrically powered, and receive such electrical power from batteries, solar cells, and/or a plug in alternating current source ([0029]). Therefore, it is a common practice and obvious to a person of ordinary skill in the art to make a use of one or more solar cells, the one or more solar cells to capture light, in converting the light to electrical power and to provide the power to the power supply or battery; and the one or more sensors are self-powered and do not need power from a power supply or a battery.
Regarding claim 13, Warren discloses the one or more sensors may be ultrasonic sensors, magnetic sensors, light sensors and/or RFID sensors ([0007]).
Regarding claim 14, Warren is silent in disclosing one or more wireless communication transceivers, the computer-readable instructions executable by the one or more processors to cause the one or more wireless communication transceivers to communicate with one or more additional touchless condiment dispensing systems. However, Bertness teaches one or more wireless communication transceivers, the computer-readable instructions executable by the one or more processors to cause the one or more wireless communication transceivers to communicate with one or more additional touchless condiment dispensing systems ([0031], [0092], [0094]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add wireless communication module as taught by Bertness to the dispensing system of Warren, in order to operate the device remotely.
Regarding claim 16, Warren discloses the dispensing system housing including a graphic screen, the graphic screen to display advertising and/or graphics (140).
Regarding claim 18, Warren is silent in disclosing the condiment system housing including an internal input screen or user interface to allow a number of rotations of a motor assembly in a pump assembly and/or a speed of rotation to be selected or configured. However, Bertness teaches the condiment system housing including an internal input screen or user interface (22, [0019]) to allow a number of rotations of a motor assembly in a pump assembly ([0036], option of having buttons 24, 26, 28 on the interface, instruct the motor to rotate for dispense the selected condiment). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a user interface as taught by Bertness to the dispensing system of Warren, in order to make it convenient to consumers to gather information and also select the condiment of their choice.
Regarding claim 19, Warren discloses all the features of the invention except that the computer-readable instructions executable by the one or more controllers to initiate a self-cleaning mode, the self-cleaning mode to automatically activate the motor assembly and continuously run the motor assembly for a set period of time to clean the condiment out of the dispensing tubing. However, Bertness teaches the computer-readable instructions executable by the one or more controllers to initiate a self-cleaning mode, the self-cleaning mode to automatically activate the motor assembly and continuously run the motor assembly for a set period of time to clean the condiment out of the dispensing tubing ([0081], via QR code and controller 44). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an automatic cleaning feature as taught by Bertness to the dispensing system of Warren, in order to maintain a sanitary dispensing system.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren (US 2014/0138402) in view of Bertness (US 2018/0072557) as applied to claim 1 above, and further in view of Phillips (US 2002/0056721).
	Warren and Bertness in combination disclose all the features of the invention except that the tray is located in the base assembly, is configured to be removable from the base assembly, to include a grid with vents, and to not touch a surface on which the touchless condiment dispensing system is placed or rests. However, Phillips teaches the tray is located in the base assembly, is configured to be removable from the base assembly, to include a grid with vents, and to not touch a surface on which the touchless condiment dispensing system is placed or rests ([0033], 20, 24 and 26). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the drip tray of Warren and Bertness in combination a grid and vent as taught by Phillips, in order to maintain a sanitary dispensing system.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren (US 2014/0138402) in view of Bertness (US 2018/0072557) as applied to claim 1 above, and further in view of Sanfilippo (US 2007/0029343).
 	Warren and Bertness in combination disclose all the features of the invention except that the condiment system housing further including a manual turning knob, wherein the manual tuning knob is configured to dispense a specific amount of condiment by controlling a number of partial turns or turns of one or more rollers by a motor assembly. However, Sanfilippo teaches the commonality of having a condiment system housing to include a manual turning knob, wherein the manual tuning knob is configured to dispense a specific amount of condiment by controlling a number of partial turns (via 46, fig.8, [0056]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a manual knob as taught by Sanfilippo to the dispenser of Warren and Bertness in combination, in order to have an option of manual operation as occasionally required.
Conclusion
The following prior arts as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Joris (AU 2018264150) and Hernandez (WO 2014105511). With regard to claim 1, the above references cite a dispensing housing and system having display screen, serving space, base and drip tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754